Title: Robley Dunglison: List of anatomical preparations for UVa, received 21 May 1825, 21 May 1825
From: Dunglison, Robley
To: 

Head injected so as to exhibit the course of the Carotids—as well as of the vertebral arteriesA Dried preparation of the Uterus, bladder, scotam, &c. in situ.An injected preparation of the heart with the adjacent vessels & Thoracic duct with, or without, the head attached.An injected fetus to exhibit the fœtal circulation.A prepared Penis.The testes, with the artery, vein, & vas deferens injected.The vessels of the mesentery injected.Bones injected & rendered transparent to shew their vascularity.Intestine injected.Liver, spleen, kidney or pancreas injected preparation of theSection of the head so as to exhibit the falx cerebri &c. carried down through the face or not.Any preparation to shew the lymphatics.Preparation to shew the Cancelli of Bone.Dried Urinary Bladder, Penis &c.Dried preparation of the heart to shew its valves, cavities, chorda tendineae &c.Preparation of the lungs in Spirit to exhibit their vascularity.Head laid out according to Gall & Spurzheim’s system.Wet preparation to shew the thoracic & abdominal viscera in situ in a child (anterior .)Preparation of the stomach wet or dry.Dried preparation of the larynx, trachea &cUrinary or Biliary calculi:Any preparation, of the ligaments, especially of those of the Pelvis.Male & Female Pelvis. (two or three female)Foetal Pelvis & SkeletonAny morbid preparation, with the histories attached.